department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date offic e of c h ief c o u n sel number release date cc dom it a aoo-i-70824-96 uilc memorandum for regional_counsel midstates region from heather c maloy deputy associate chief_counsel domestic subject taxability of local transportation reimbursements this chief_counsel_advice is in response to a memorandum dated date from the acting assistant regional_counsel gl midstates region issuance of this response was delayed until the publication of revrul_99_7 1999_5_irb_4 date attached which modifies and supersedes earlier service position on the issues involved chief_counsel_advice is not binding on examination or appeals and is not a final case determination this document is not to be relied upon or otherwise cited as precedent legend x issue what are the rules for determining the proper tax treatment of reimbursements that x provides to its personnel who are required to incur daily transportation_expenses in going between their residences and a business location other than the designated office of each conclusion 1the examples in the memorandum from your office do not raise and this response does not address issues concerning the tax treatment of traveling expenses paid_or_incurred while away_from_home_overnight in the pursuit of a trade_or_business see revrul_93_86 1993_2_cb_71 for the proper application of sec_162 to overnight travel aoo-i-70824-96 this memorandum provides a general overview of the applicable law and service position in the daily transportation deduction and reimbursement area and it addresses the tax treatment of examples included in the memorandum from your office facts the memorandum from your office provide sec_12 examples that generally illustrate the types of expenses x reimburses our response will specifically address each of the examples law sec_162 of the internal_revenue_code allows a deduction for ordinary and necessary business_expenses paid_or_incurred in carrying_on_a_trade_or_business deductible expenses include business_expenses paid_or_incurred by a taxpayer in_connection_with_the_performance_of_services as an employee 54_tc_374 as discussed below certain daily transportation_expenses of an employee are deductible business_expenses under sec_162 while other daily transportation_expenses of an employee are nondeductible personal expenses under sec_262 sec_62 allows a deduction from gross_income for reimbursed expenses of employees under a reimbursement or other expense allowance arrangement with the employer sec_62 provides that an arrangement will not be treated as a reimbursement or other expense allowance arrangement if the arrangement does not require substantiation of covered expenses or the employee may retain any amounts in excess of substantiated expenses sec_1_62-2 of the income_tax regulations sets forth rules for reimbursement or other expense allowance arrangements and for payments made under such arrangements these rules provide that an amount_paid by an employer to an employee under an arrangement that meets specified requirements is treated as paid under an accountable_plan an amount treated as paid under an accountable_plan is excluded from the employee's gross_income is not reported as wages and is exempt from the withholding and payment of employment_taxes if the arrangement does not satisfy one or more of the specified requirements all amounts paid under the arrangement are treated as paid under a nonaccountable_plan an amount treated as paid under a nonaccountable_plan is included in the employee's gross_income is reported as wages and is subject_to the withholding and payment of employment_taxes the three specific requirements that a reimbursement or other expense allowance arrangement must meet in order to be treated as an accountable_plan are 2the employment_taxes_generally include income_tax_withholding and the federal_insurance_contributions_act taxes aoo-i-70824-96 business connection advances allowances or reimbursements under the arrangement must be provided for business_expenses that are deductible under sec_161 - and that are paid_or_incurred by the employee in_connection_with_the_performance_of_services as an employee of the employer substantiation each business_expense under the arrangement must be substantiated to the payor within a reasonable period of time using adequate_records although the elements to be substantiated vary somewhat depending on the type of expense for transportation_expenses the elements are amount time use and business_purpose returning amounts in excess of expenses in general the arrangement must require the employee to return to the payor within a reasonable period of time amounts paid under the arrangement in excess of the expenses substantiated the position of the service on the deductibility of daily transportation_expenses paid_or_incurred by a taxpayer in going between the taxpayer's residence and one or more work locations is succinctly summarized in the holding of revrul_99_7 as follows in general daily transportation_expenses incurred in going between a taxpayer’s residence and a work location are nondeductible commuting expenses however such expenses are deductible under the circumstances described in paragraph or below a taxpayer may deduct daily transportation_expenses incurred in going between the taxpayer’s residence and a temporary_work_location outside the metropolitan area where the taxpayer lives and normally works however unless paragraph or below applies daily transportation_expenses incurred in going between the taxpayer’s residence and a temporary_work_location within that metropolitan area are nondeductible commuting expenses if a taxpayer has one or more regular work locations away from the taxpayer’s residence the taxpayer may deduct daily transportation_expenses incurred in going between the taxpayer’s residence and a temporary_work_location in the same trade_or_business regardless of the distance if a taxpayer’s residence is the taxpayer’s principal_place_of_business within the meaning of sec_280a the taxpayer may deduct daily transportation_expenses incurred in going between the residence and another work location in the same trade_or_business regardless of whether the other work location is regular or temporary and regardless of the distance 3an arrangement for automobile mileage allowances may provide special rules for returning amounts in excess of expenses see section dollar_figure of revproc_98_63 1998_52_irb_25 aoo-i-70824-96 the following rules apply in determining whether a work location is temporary for purposes of rev_rul if employment at a work location is realistically expected to last and does in fact last for year or less the employment is temporary in the absence of facts and circumstances indicating otherwise if employment at a work location is realistically expected to last for more than year or there is no realistic expectation that the employment will last for year or less the employment is not temporary regardless of whether it actually exceed sec_1 year if employment at a work location initially is realistically expected to last for year or less but at some later date the employment is realistically expected to exceed year that employment will be treated as temporary in the absence of facts and circumstances indicating otherwise until the date that the taxpayer’s realistic expectation changes and will be treated as not temporary after that date analysis we will now address the examples included in the memorandum from your office at the time the examples were submitted revrul_90_23 1990_1_cb_28 defined temporary_work_location for this purpose as any location at which the taxpayer performs services on an irregular or short-term ie generally a matter of days or weeks basis revrul_99_7 has modified this definition creating the 1-year rule described above our analysis of these examples is based to a large extent on the above-stated holding of revrul_99_7 because we assume that the employee in each example has a regular place of business away from the employee's residence except where otherwise indicated in the facts of the particular example we also assume that the employees are not assigned to the work locations at any time other than as specified in the example for purposes of our analysis we note that the employer's directive that the employee incur these daily transportation_expenses is not controlling in determining the deductibility or nondeductibility of these expenses example an employee is directed to a work location other than his regularly assigned office and conducts business activities at the directed work location for at least percent of a tax_year if upon commencement of the directed work assignment that assignment is realistically expected to last for year or less it is a temporary_work_location the employee incurs deductible daily transportation_expenses in going between the residence and the temporary_work_location assuming the accountable_plan requirements are met x's reimbursement of such expenses would be excluded from the employee's income would not be reported as wages and would not be subject_to the withholding and payment of employment_taxes however if upon commencement of the directed work assignment the assignment is realistically expected to last for more than year or for an indefinite period it is not a temporary_work_location and the aoo-i-70824-96 daily transportation_expenses the employee incurs in going between the residence and the directed work location are not deductible any employer reimbursement of these expenses would be paid pursuant to a nonaccountable_plan such amounts would be included in the employee’s income would be reported as wages and would be subject_to the withholding and payment of employment_taxes example an employee is directed to a work location other than his regularly assigned office for an indefinite period of time if the employee is directed to a work location that is indefinite it is not a temporary_work_location the employee does not incur any deductible daily transportation_expenses in going between the residence and the indefinite work location any employer reimbursement for these expenses would be paid pursuant to a nonaccountable_plan such amounts would be included in the employee’s income would be reported as wages and would be subject_to the withholding and payment of employment_taxes example an employee is assigned to a client's office for consecutive weeks the assigned work location is a temporary_work_location within the meaning of revrul_99_7 assuming the accountable_plan requirements are met x's reimbursement of the expenses of the employee’s round trip between the residence and the assigned work location would be excluded from the employee's income would not be reported as wages and would not be subject_to the withholding and payment of employment_taxes example an employee is assigned to go to a client's office for consecutive days the answer is the same as the answer for example example an employee is assigned to go to a client's office for consecutive months the answer is the same as the answer for example example an employee is directed to attend a 5-week training course at a location other than his regular office location the answer is the same as the answer for example example an employee is directed to perform a special 5-week assignment at the employer's second office location within the employee's local transportation area the employer's second office location is not the employee's regular office location the answer is the same as the answer for example aoo-i-70824-96 example in examples and the employee's local transportation is assumed to be for consecutive days with round-trip transportation between the employee's residence and the client's office would the result in each of these examples be different if the employee's duties included transportation to the employee's regular office location for to days a month to conduct full_day office related assignments in this example it is assumed that there is no travel between the client's office and the employee's regular office location what duration of interruption in consecutive round-trip transportation between the residence and the client's office if any causes a change in the determination of temporary_work_location there would be no change in the results of examples and however the employee’s transportation_expenses incurred in going between the residence and the employee’s regular office location would not be deductible daily transportation_expenses example assume that the employee maintains a qualified office in the home as provided under sec_280a would there be a different result in examples through above if an employee’s office in the home is the employee’s principal_place_of_business under sec_280a holding of revrul_99_7 allows the employee to deduct the daily transportation_expenses of going between the residence and any regular or temporary_work_location in the same trade_or_business if it is substantiated to x that the employee’s office in the home is the employee’s principal_place_of_business within the meaning of sec_280a and the other accountable_plan requirements are met x’s reimbursement of these expenses in examples through would be excluded from the employee's income would not be reported as wages and would not be subject_to the withholding and payment of employment_taxes example an employee is assigned to perform work at a client's office for a period estimated to last at least months during this 18-month period the sec_280a generally provides that an employee may claim a home_office deduction with respect to the portion of the residence exclusively used on a regular basis and for the convenience_of_the_employer as the employee’s principal_place_of_business generally an employee’s home_office satisfies sec_280a if it meets the relative importance and time tests set forth in 506_us_168 1993_1_cb_45 see revrul_94_24 1994_1_cb_87 also sec_280a provides that the term principal_place_of_business includes a place of business that is used by the taxpayer for the administrative or management activities of any trade_or_business of the taxpayer if there is no other fixed location of such trade_or_business where the taxpayer conducts substantial administrative or management activities of such trade_or_business aoo-i-70824-96 employee will make round-trip visits from the residence to the employee's regularly assigned office in addition the employee will attend a 2-week training course during the 18-month period at a location other than the client's office or the employee's regularly assigned office employment at the client's office is clearly not temporary for purposes of holding of revrul_99_7 because the assignment is realistically expected to last more than year although the service has not published a position on the duration of breaks and the effect on temporary work locations clearly the 2-week training course is an insignificant break that does not affect the determination that the client’s office is not a temporary_work_location see 56_tc_1344 where the court held that a 3-week layoff did not interrupt the otherwise nontemporary character of the work assignment transportation_expenses incurred going between the residence and both the client's office and the regularly assigned office are nondeductible commuting expenses employer reimbursement of such expenses would be pursuant to a nonaccountable_plan would be includible in the employee’s gross_income would be reported as wages and would be subject_to the withholding and payment of employment_taxes transportation_expenses incurred in going between the residence and the 2-week training course are deductible daily transportation_expenses assuming the accountable_plan requirements are met x's reimbursement of such expenses would be excluded from the employee's income would not be reported as wages and would not be subject_to the withholding and payment of employment_taxes example an employee is assigned to perform work at a client's office for a period estimated to last at least months during this 6-month period the employee will make to round-trip visits to the client's office the answer is the same as the answer for example example an employee participates in the flexiplace program and elects to work on cases and other administrative duties at the flexiplace worksite the employee however is required by management to report to a post-of-duty for meetings mail etc does the employee have more than one regular work location which would entitle the employee to deduct the transportation_expenses incurred by the employee between the employee's residence and a client's office if an employee’s flexiplace work location in the residence is the employee’s principal_place_of_business under sec_280a holding of revrul_99_7 allows the employee to deduct the daily transportation_expenses of going between the flexiplace 5see the discussion of sec_280a in footnote above aoo-i-70824-96 work location and any regular or temporary_work_location in the same trade_or_business if it is substantiated to x that the employee’s flexiplace work location is the employee’s principal_place_of_business within the meaning of sec_280a and the other accountable_plan requirements are met x’s reimbursement of these expenses would be excluded from the employee's income would not be reported as wages and would not be subject_to the withholding and payment of employment_taxes if the flexiplace location at the employee's residence is not the employee's principal_place_of_business within the meaning of sec_280a the daily transportation_expenses incurred by the employee in going between the employee's residence and a regular post of duty would be nondeductible and nonaccountable_plan expenses however the employee's expenses of going between the residence and a client's office would be deductible and accountable_plan expenses assuming the client's office qualifies as a temporary_work_location and the post-of-duty for meetings mail etc is a regular work location away from the residence if the flexiplace work location is not at the employee's residence that work location would be a regular place of business that makes the daily transportation costs of going between the residence and a client's office deductible and accountable_plan expenses assuming the client's office qualifies as a temporary_work_location however the daily transportation_expenses of going between the residence and the flexiplace regular work location or the regular post of duty for meetings mail etc would be nondeductible and nonaccountable_plan expenses if you have any further questions please contact george baker of my office at attachment revrul_99_7
